      Case 4:19-cv-00431-MW-MJF Document 81 Filed 01/22/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

____________________________

G.H., et al.,

                      Plaintiffs,
                                              Case No.: 4:19-cv-431-MW/MJF
v.

SIMONE MARSTILLER, et al.,

               Defendants.
____________________________

            MONTHLY JOINT STATUS REPORT ON DISCOVERY

       The parties, by and through their undersigned counsel, pursuant to the

Court’s Initial Scheduling Order (ECF No. 12) which requires a 30-day joint report

on the status of discovery, hereby submit the following:

       1.       On November 5, 2019, Defendants, Simone Marstiller and the Florida

Department of Juvenile Justice (DJJ), served each of the named Plaintiffs with a

First Set of Interrogatories and each Plaintiff’s parent and legal guardian with a

First Request to Produce. Plaintiffs requested, and Defendants agreed to, an

extension until January 15, 2020 to respond as to Plaintiffs B.W. and G.H. and

until January 17, 2020, to respond for Plaintiff R. L. Plaintiffs served responses for

Plaintiffs B.W. and G.H. on January 15, 2020, and Plaintiff R.L. on January 17,

2020. The parties conferred on February 25, March 10, and March 17, 2020
      Case 4:19-cv-00431-MW-MJF Document 81 Filed 01/22/21 Page 2 of 9




regarding Plaintiffs’ responses and objections to these Requests and

Interrogatories. To address issues raised during the parties’ conferrals, Plaintiffs

served unverified Amended and Supplemental Interrogatory Responses on April 8,

2020 and provided the declarations for the Responses on April 15, 2020. Subject to

the HIPAA and Confidentiality Orders, Plaintiffs also produced responsive

documents to Defendants’ First Requests for Production on March 27, 2020, after

considering the impact of the Court’s Order issued on March 24, 2020 (ECF No.

40). These issues have been resolved.

      2.     On December 27, 2019, Plaintiffs served their First Request for

Production to Defendants Simone Marstiller and Florida Department of Juvenile

Justice. The Production Requests involve a very large volume of documents and

since much of Defendants’ staff and legal counsel were working from home, it

presented additional challenges to respond. Defendants have requested extensions,

and Plaintiffs agreed, to respond and provide supplemental document productions.

Defendants have provided responses on March 6, March 20, March 30, April 15,

May 1, May 5, May 11, May 14, May 20, June 11, June 26, July 6, and July 8,

2020. The parties are currently in discussions about discovery disputes concerning

Defendants’ responses and objections in their supplemental responses to Plaintiffs’

First Request to Produce Documents. Certain non-objected to documents remain

outstanding and the parties are working together to address this issue. Since May 1,


                                           2
      Case 4:19-cv-00431-MW-MJF Document 81 Filed 01/22/21 Page 3 of 9




2020, the parties have regularly corresponded and conferred about these issues and

continue to do so in an effort to resolve them. Defendants have hired an IT vendor

to assist in the production of Electronically Stored Information which the parties

hope will address certain issues raised in Plaintiffs’ correspondence related to

certain outstanding documents and ESI. On August 14, 2020, the Court resolved a

dispute between the parties regarding certain "CONFIDENTIAL" designations

made by Defendants in an excel file of confinement data. On November 20, 2020,

the parties met with DJJ IT representatives to discuss ESI and assist in the

production of requested information. DJJ IT staff will continue to assist

Defendants’ counsel with the production of requested ESI. Further Court

intervention may be required if the parties are unable to come to an agreement as to

all their discovery disputes.

      3.     On February 4, 2020, Plaintiffs served their First Sets of

Interrogatories to Defendants Simone Marstiller and to the Florida Department of

Juvenile Justice. Defendants requested, and Plaintiffs agreed to, an extension until

March 26, 2020, and then until March 30, 2020, for both Defendants to respond.

Defendants served their Interrogatory responses on March 30, 2020. Plaintiffs

anticipate conferring with Defendants regarding certain issues in their responses.

      4.     On April 14, 2020, Plaintiffs served a Notice of Entry Onto Land for

Rule 34 Inspection with a Proposed Stipulation for the purpose of their experts


                                          3
      Case 4:19-cv-00431-MW-MJF Document 81 Filed 01/22/21 Page 4 of 9




conducting facility inspections and interviews with putative class members at three

DJJ juvenile detention facilities in June 2020. On May 14, 2020, Defendants

served their Objections to Plaintiffs’ Notice of Request for entry onto Land for

Rule 34 Inspection. This began a negotiation process over several months

regarding the terms of these inspections, including Plaintiffs’ Motion to Compel

and subsequent withdrawal of the motion. The parties have successfully negotiated

an inspection stipulation for January 26 through 28, 2021, at the Duval Regional

Juvenile Detention Center, the Alachua Regional Juvenile Detention Center, and

the Marion Regional Juvenile Detention Center. ECF No. 80.. On December 17,

2020, Plaintiffs served a Notice of Request for Entry Onto Land for Rule 34

Inspection for the inspections on January 27 through 29, 2021, and served an

Amended Notice of Request for Entry Onto Land for Rule 34 Inspection (only as

to dates) on December 22, 2020. On January 21, 2021, Defendants served a

Response to the Amended Notice of Request for Entry Onto Land for Rule 34

Inspection. On January 15, 2021, and January 19, 2021, Defendants produced

facility rosters and juvenile face sheets pursuant to the negotiated inspection

stipulation.

      5.       On April 21, 2020, each Defendant served a Second Set of

Interrogatories to each named Plaintiff. Plaintiffs requested, and Defendants agreed

to, an extension until June 11, 2020, to respond. On June 8, 2020 Plaintiffs


                                          4
      Case 4:19-cv-00431-MW-MJF Document 81 Filed 01/22/21 Page 5 of 9




requested an additional 30-day extension to serve responses and objections to these

Interrogatories, which Defendants agreed to, making them due July 13, 2020. On

that date, Plaintiffs served Plaintiff R.L.’s and Plaintiff B.W.’s Responses and

Objections to these Interrogatories. Plaintiffs requested, and Defendants agreed to,

an additional two-week extension to serve responses and objections to

Interrogatories to Plaintiff G.H., making them due July 27, 2020. On that date,

Plaintiff G.H. served his Responses and Objections to these Interrogatories. The

parties met and conferred on August 7, 2020, to discuss certain issues as to

Plaintiffs' responses and objections to Defendants' Second Set of Interrogatories.

Although Plaintiffs did not agree with all of the issues raised by Defendants, on

August 14, 2020, Plaintiffs requested until September 4, 2020, to serve amended or

supplemental responses by September 21, 2020. On August 24, 2020 Plaintiffs

requested to have until September 21, 2020, to provide their amended responses, to

which Defendants agreed. Plaintiffs requested this extension to coordinate

providing these responses with their clients during the COVID-19 pandemic.

Plaintiffs served their amended responses on September 21, 2020.

      6.     On August 26, 2020, Defendants served a Second Request to Produce

to Plaintiffs. Pursuant to an agreement between the parties, Plaintiffs' response was

served on September 25, 2020. Plaintiffs served a Supplemental Response to

Defendants' Second Request to Produce on January 18, 2021.


                                          5
      Case 4:19-cv-00431-MW-MJF Document 81 Filed 01/22/21 Page 6 of 9




      7.     On April 24, 2020, the Court entered an Order Amending Scheduling

and Mediation Order (ECF No. 44) pursuant to the parties’ Joint Motion. On

October 7, 2020, the parties filed a Joint Motion to Modify the Scheduling Order

(ECF No. 44). The Court granted this Motion on October 7, 2020, (ECF No. 56)

and entered a Second Amended Scheduling and Mediation Order on October 9,

2020, (ECF No. 57).

      8.     The Court issued a Qualified HIPAA Protective Order on January 9,

2020, to address issues of confidentiality related to the production and exchange of

protected health information in this case. ECF No. 29.

      9.     The Court issued a Confidentiality Order on March 3, 2020, to

address issues of confidentiality related to the production and exchange of

information that the parties believe should be designated as confidential but are not

covered by the HIPAA Qualified Protective Order. ECF No. 36.

      10.    On February 6, 2020, the parties conferred about the retention of, and

how to narrow the preservation of, relevant and discoverable video evidence

concerning the use of confinement at the 21 DJJ-operated detention facilities. The

parties agreed that Defendants will preserve certain confinement cell video footage

that is under dispute until such time as Plaintiffs file a motion to compel to have

the Court resolve the dispute. The parties had no dispute as to the production of

video footage from areas outside where confinement is used at each detention


                                          6
      Case 4:19-cv-00431-MW-MJF Document 81 Filed 01/22/21 Page 7 of 9




center; that discovery was requested and produced on a monthly basis. On

September 25, 2020, November 6, 2020, December 7, 2020, and December 14,

2020, Plaintiffs made production requests for the video footage from areas outside

where confinement is used at several detention centers and requested that certain

footage from inside cells used for confinement be preserved. Defendants began

producing the requested video footage on November 20, 2020, and are in the

process of providing the remainder. Recently, Defendants expressed concerns

about continuing to preserve and produce this video footage. The parties intend to

meet and confer about this issue. Judicial intervention may be required.

      11.   After discussions between the parties about the named Plaintiffs’

depositions, on January 14, 2021, Defendants served a Notice of Taking

Depositions of Plaintiffs Via Remote-Video Conference for the three named

Plaintiffs. On January 19, 2021, Defendants served a Notice of Taking Depositions

Via Remote-Video Conference for the parents of the named Plaintiffs and served

Subpoenas for these depositions on the parents’ counsel who will be representing

them at the depositions.




                                         7
      Case 4:19-cv-00431-MW-MJF Document 81 Filed 01/22/21 Page 8 of 9




                              Certificate of Word Limit

      Pursuant to N.D. Local Rule 7.1(F), the undersigned counsel hereby certify

that this filing contains 1,498 words.

Dated: January 22, 2021                            Respectfully submitted,

s/ Andrea Costello                                 s/ Jonathan B. Trohn
Andrea Costello                                    Jonathan B. Trohn
Fla. Bar No. 532991                                Fla. Bar No. 0880558
Christopher M. Jones                               J.trohn@cttalaw.com
Fla. Bar No. 994642                                J.Kirkland@cttalaw.com
Jennifer Painter                                   K.Cassatta@cttalaw.com
Fla. Bar No. 110966                                S.Strickland@cttalaw.com
Aimee Lim                                          Hank B. Campbell
Fla. Bar No. 116209                                Fla. Bar No. 434515
Rachel Ortiz                                       h.campbell@cttalaw.com
Fla. Bar No. 0083842                               r.roop@cttalaw.com
Florida Legal Services                             p.lizotte@cttalaw.com
122 E. Colonial Drive, Suite 100                   Robert Arranda
Orlando, FL 32801                                  Fla. Bar No. 988324
Telephone: (407) 801-0332 (direct)                 r.aranda@cttalaw.com
andrea@floridalegal.org                            r.roop@cttalaw.com
christopher@floridalegal.org                       John Marc Tamayo
jennifer.painter@floridalegal.org                  Fla. Bar No. 030910
aimee.lim@floridalegal.org                         j.tamayo@cttalaw.com
rachel.ortiz@floridalegal.org                      m.cunningham@cttalaw.com
                                                   Elliott V. Mitchell
Dante P. Trevisani                                 Fla. Bar No. 118342
Fla. Bar No. 72912                                 e.mitchell@cttalaw.com
Laura A. Ferro                                     Barbara Davis
Fla. Bar No. 1015841                               Fla. Bar No. 976301
Marcel A. Lilavois, Jr.                            b.davis@cttalaw.com
Fla. Bar No. 1016175                               u.crews@cttalaw.com
Sam Thypin-Bermeo                                  Jennifer Vasquez
Fla. Bar No. 1019777                               Fla. Bar. No. 71942
Florida Justice Institute, Inc.                    j.vasquez@cttalaw.com
100 SE 2nd St., Ste 3750
Miami, FL 33131
                                          8
     Case 4:19-cv-00431-MW-MJF Document 81 Filed 01/22/21 Page 9 of 9




Telephone: (305) 358-2081
dtrevisani@floridajusticeinstitute.org       Campbell Trohn Tamayo &
lferro@floridajusticeinstitute.org           Aranda
Mlilavois@floridajusticeinstitute.org        1701 South Florida Avenue
sthypin-bermeo@floridajusticeinstitute.org   Lakeland, Florida 33803
                                             (863) 686-0043 (phone)
Kelly Knapp                                  (863) 616-1445 (Facsimile)
Fla. Bar No. 1011018
Leonard J. Laurenceau                        Attorneys for Defendants
Fla. Bar No. 106987
Southern Poverty Law Center
1701 South Florida Avenue
2 S. Biscayne Blvd., Suite 3750
Miami, FL 33137
Telephone: (786) 347-2056
kelly.knapp@splcenter.org
leo.laurenceau@splcenter.org

Attorneys for Plaintiffs




                                        9
